DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-4, 6-14, 16-22, and 24 are pending.  Claims 1, 11, and 21 are amended.  Claim 24 is added.  Claim 23 is cancelled.
Applicant generally argues that the references do not disclose the newly amended limitations or newly added claim 24.  Applicant provides citations to the instant application’s specification to illustrate that no new matter is added, but no specific arguments are made regarding the prior art references.  Applicant's arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The rejections are maintained, with citations being added to show how the new limitations are rendered obvious by the previously cited references.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 6-13, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 2, 11, 15, 17, 19, and 20 of Van Riel '333, U.S. Patent No. 6901333 B2 (cited on applicant's IDS dated 31 March 2015), in view of Downton, US Patent publication 2011/0222370 A1 (cited on applicant's IDS dated 31 March 2015), Ruger (A. Ruger; "Variation of P-wave reflectivity with offset and azimuth in anisotropic media"; GEOPHYSICS, SOCIETY OF EXPLORATION GEOPHYSICISTS, US Vol. 62, No. 3, XP002326797, May 1, 1998; pp.935-947., cited by applicant on the IDS dated 3/14/2017.), and Fatti (Fatti, Jan L., et al. "Detection of gas in sandstone reservoirs using AVO analysis: A 3-D seismic case history using the Geostack technique." Geophysics 59.9 (1994): 1362-1376.  Cited by Applicant on the IDS dated 03/31/15).
Instant Application
Application No. 13/538428
Claims 1, 11, and 21
Claim 9 (which inherits the limitations of claim 1 – the wording is nearly identical, absent the HTI features and the last limitation regarding " determining whether a hydrocarbon deposit is present...")
Van Riel ’333, Patent No. 6901333 B2, fails to particularly teach an area of interest, wherein the area of interest includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics. Downton teaches acquiring seismic data for an area of interest that includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics, (¶10 each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis;  determining a HTI stiffness matrix from seismic data; ¶12 the HTI stiffness matrix varies spatially with respect to one or more layers; ¶16 a method for performing azimuthal simultaneous elastic inversion; ¶25 perform simultaneous elastic inversion for HTI anisotropic media; ¶60 takes azimuthal anisotropy information ).  
Downton also teaches for each source-receiver pair depending on an azimuth angle, ω-φ, of the source-receiver pair and of an HTI symmetry axis, (¶2 data based on a transversely isotropic model with a horizontal axis of symmetry (HTI anisotropy); ¶10  the present disclosure allows each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis; ¶13  the Bond transformation, which then applied to the HTI stiffness matrix to rotate the isotropy symmetry plane; ¶51 ψsym: represents the clockwise angle between the Symmetry axis and the x-axis. For non-rotated HTI media ψsym=0.)
Downton also teaches applying the anisotropic elastic parameter data in at least one seismic processing method to generate an image of the area of interest that agrees with the seismic data. (¶108 As seen, FIG. 6 is generally the display of the analyzed results of seismic data using one of the embodiments of this disclosure. It is a map view of the subterranean formation at specific depth or time where the vertical axis is time or depth; examiner notes that absent further definition in the claim of the relationship meant by "agrees with," the broadest reasonable interpretation would include the mapping disclosed by the reference.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI medium application of the inversion of Downton to the processing methods of Van Riel ‘333, in 
Van Riel ’333, Patent No. 6901333 B2, fails to particularly teach using a three-term expansion of a plane reflection coefficient function relative to an incident angle ϑ, the expansion preserving a dependency of the azimuth ω-φ.
Ruger teaches using a three-term expansion of a plane reflection coefficient function relative to an incident angle ϑ, the expansion preserving a dependency of the azimuth ω-φ  (Knowledge of the polarizations and phase velocities allows us to set up the perturbation equations for the reflection and transmission coefficients of the waves scattered at HTI/HTI interfaces with the same orientation of the symmetry axis above and below the interface.  From the derivation shown in Appendix B, it follows that the compressional plane-wave reflection coefficient has the following dependence on the incidence (polar) and azimuthal phase angles: ... Eq. 5; Examiner notes the equation appears to be the three term expansion referenced as that used by the instant application in ¶42 of the instant applications specification (though some variables have different names such as i of the reference corresponding to theta of the instant application)).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI reflection calculations of Ruger to the processing methods of Van Riel as modified by Downton, in order to enable fracture detection to function on observations made at arbitrary azimuth (Ruger p.936 col 1 ¶4).
Van Riel ’333, Patent No. 6901333 B2, fails to particularly teach assessing hydrocarbon deposits in the area of interest using the image.
Fatti teaches assessing hydrocarbon deposits in the area of interest using the image. (p.1363, col 1 ¶2, the presence of gas is indicated on the Geostack-processed data by bright fluid factor reflections at the top and base of the gas reservoir sand stone.  The spatial extent of the bright reflections corresponds roughly to the outline of the gas field...).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the image analysis of Fatti to the mapping of Van Riel in view of Downton, in order to produce robust 
Van Riel in view of Downton further teaches to generate reference anisotropic azimuthal seismic data based on the earth elastic parameter data and the earth anisotropy parameter data by taking into consideration the HTI anisotropic medium; (see Van Riel - ¶59 iterative procedure can also be readily followed to obtain the appropriate values for the transform parameters; claim 33, (c) generating synthetic anisotropic seismic amplitude reference data using an anisotropic forward modeling method … (f) comparing the anisotropic seismic amplitude data synthesized with the isotropic modeling of step (e) with the reference anisotropic seismic amplitude data of step (c) ... (g) repeating steps (e) and (f) with at least one modified transform parameter until a satisfactory match is obtained; see Downton - ¶2 data based on a transversely isotropic model with a horizontal axis of symmetry (HTI anisotropy); ¶15 In other embodiments, the iteration is performed on all azimuthal-incidence angle stacks simultaneously such that data misfit is minimized and avoid penalties in the regularization term;  ¶60 takes azimuthal anisotropy information; examiner notes that when Downton's azimuthal HTI anisotropy data is applied to Van Riel, Van Riel's reference data then becomes azimuthal HTI data (as does the non-reference data) in the overall combination, and that the iteration of Van Riel then falls within the scope of the claim language.  Downton teaches towards this, as it already discloses HTI data and iteration of azimuthal data to convergence - when combined with Van Riel, Van Riel's iteration to match to the reference data is an obvious modification of this iteration, and the azimuthal data becomes obvious to utilize in that iterative process.)
Claims 2 and 12
Claims 1 and 9 (claim 1 contains nearly identical wording, while claim 9 contains the transform function application feature)
Claim 3 and 13
Claim 2 and 9 (claim 2 contains nearly identical wording, while claim 9 contains the transform function application feature)
Claim 6 and 16
Claim 3 and 9

Claim 7 and 17
Claim 15 and 9 (claim 15 contains nearly identical wording, while claim 9 contains the transform function application feature)
Claim 8 and 18
Claim 17 and 9
(claim 17 contains nearly identical wording, while claim 9 contains the transform function application feature)
Claim 9 and 19
Claim 19 and 9 (claim 19 contains nearly identical wording, while claim 9 contains the transform function application feature)
Claim 10 and 20
Claim 20 and 9 (claim 19 contains nearly identical wording, while claim 9 contains the transform function application feature)


Claims 4, 14, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 2, 11, 15, 17, 19, and 20 of Van Riel '333, U.S. Patent No. 6901333 B2 (cited on applicant's IDS dated 31 March 2015), in view of Downton, US Patent publication 2011/0222370 A1 (cited on applicant's IDS dated 31 March 2015), Ruger (A. Ruger; "Variation of P-wave reflectivity with offset and azimuth in anisotropic media"; GEOPHYSICS, SOCIETY OF EXPLORATION GEOPHYSICISTS, US Vol. 62, No. 3, XP002326797, May 1, 1998; pp.935-947., cited by applicant on the IDS dated 3/14/2017.), Fatti (Fatti, Jan L., et al. "Detection of gas in sandstone reservoirs using AVO 

Claim 4, 14, and 22
Claim 9 (which inherits the limitations of claim 1 – the wording is nearly identical, absent the HTI feature)
Van Riel ’333, Patent No. 6901333 B2, fails to particularly teach wherein an area of interest, wherein the area of interest includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics. Downton teaches an HTI anisotropic medium having azumithal anisotropic characteristics (Downton, ¶10 each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis;  determining a HTI stiffness matrix from seismic data; ¶12 the HTI stiffness matrix varies spatially with respect to one or more layers; ¶16 a method for performing azimuthal simultaneous elastic inversion; ¶25 perform simultaneous elastic inversion for HTI anisotropic media; ¶60 takes azimuthal anisotropy information).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI medium application of the inversion of Downton to the processing methods of Van Riel ‘333, in order to improve the functioning of the system by enabling improved techniques for analyzing seismic data (Downton, abstract) in a broader range of media.
Van Riel ’333, Patent No. 6901333 B2, fails to particularly teach the area of interest is imaged using a wide azimuth seismic acquisition technique to obtain said elastic parameter data and said anisotropic parameter data. Koren teaches the area of interest is imaged using a wide azimuth seismic acquisition technique to obtain said elastic parameter data and said anisotropic parameter data (¶41 full azimuth angle dependent seismic imaging using, for example, seismic data recorded through wide azimuth data acquisition...angle-dependent azimuthal anisotropy may be detected; ¶45 may be used, for example, for generating (e.g., creating and updating) anisotropic velocity models).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the wide azimuth data imaging of Koren to the processing methods of Van Riel, in order to improve reservoir imaging and provide a detailed definition of structural features (Koren, ¶41).



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Riel (US 2005/0090986 A1) in view of Downton (US 2011/0222370 A1, cited on applicant's IDS dated 31 March 2015), Ruger (A. Ruger; "Variation of P-wave reflectivity with offset and azimuth in anisotropic media"; GEOPHYSICS, SOCIETY OF EXPLORATION GEOPHYSICISTS, US Vol. 62, No. 3, XP002326797, May 1, 1998; pp.935-947., cited by applicant on the IDS dated 3/14/2017.), and Fatti (Fatti, Jan L., et al. "Detection of gas in sandstone reservoirs using AVO analysis: A 3-D seismic case history using the Geostack technique." Geophysics 59.9 (1994): 1362-1376.  Cited by Applicant on the IDS dated 03/31/15.).
Regarding Claim 1:
Van Riel teaches:
using a source and receivers so that each seismic amplitude versus time record in the seismic data corresponds to a source-receiver pair; (¶15 seismic data that contains amplitude information as a function of the offset between sources and receivers, referred to as AVO (Amplitude Versus Offset) data; ¶64 t is noted that such representations allow for specification of the vertical location in terms of seismic travel time)
obtaining earth elastic parameter data associated with the area of interest, (examiner notes that while ¶39 and ¶60 of specification classify the following as earth elastic parameter data: p-wave velocity, s-wave velocity, density, Thomsen anisotropy parameters, azumith of source/receiver pair, azumith of symmetry axis of HTI; limitations from specification are not imported into the claims.  Absent further definition of the claims, the term "earth elastic parameter data," in addition to other similar terms which are not further defined in the claims, is being interpreted under the broadest reasonable interpretation. Van Riel, ¶60 obtaining the earth elastic parameter data and the earth anisotropy parameter data, respectively, for an object of interest)
obtaining earth anisotropy parameter data from the area of interest; (¶60 obtaining the earth elastic parameter data and the earth anisotropy parameter data, respectively, for an object of interest)
to generate reference anisotropic [[…]] seismic data based on the earth elastic parameter data and the earth anisotropy parameter data (¶59 iterative procedure can also be readily followed to obtain the appropriate values for the transform parameters; claim 33, (c) generating synthetic anisotropic seismic amplitude reference data using an anisotropic forward modeling method … (f) comparing the anisotropic seismic amplitude data synthesized with the isotropic modeling of step (e) with the reference anisotropic seismic amplitude data of step (c) ... (g) repeating steps (e) and (f) with at least one modified transform parameter until a satisfactory match is obtained)

based on the earth anisotropy parameter data; (¶60 transforming the earth elastic parameter data based on the earth anisotropy parameter data to obtain anisotropic elastic parameter data)
wherein the transfer functions are improved iteratively until substantially matching reference anisotropic [[…]] seismic data; (¶59 iterative procedure can also be readily followed to obtain the appropriate values for the transform parameters; claim 33, (c) generating synthetic anisotropic seismic amplitude reference data using an anisotropic forward modeling method … (f) comparing the anisotropic seismic amplitude data synthesized with the isotropic modeling of step (e) with the reference anisotropic seismic amplitude data of step (c) ... (g) repeating steps (e) and (f) with at least one modified transform parameter until a satisfactory match is obtained)
applying said transform functions to the earth elastic parameter data to obtain said anisotropic elastic parameter data; (¶60 transforming the earth elastic parameter data based on the earth anisotropy parameter data to obtain anisotropic elastic parameter data)
Van Riel does not teach in particular:
acquiring seismic data for an area of interest that includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics,
for each source-receiver pair depending on an azimuth angle difference, ω-φ, wherein ω is an azimuth angle of the source-receiver pair and φ is an azimuth angle of an HTI symmetry axis,
using a three-term expansion of a plane reflection coefficient function relative to an incident angle ϑ, the expansion preserving a dependency of the azimuth angle difference ω-φ,
wherein the transfer functions are improved iteratively until substantially matching reference anisotropic azimuthal seismic data;

determining whether a hydrocarbon deposit is present in the area of interest based on the image.
assessing hydrocarbon deposits in the area of interest using the image.
Downton teaches:
acquiring seismic data for an area of interest that includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics, (¶10 each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis;  determining a HTI stiffness matrix from seismic data; ¶12 the HTI stiffness matrix varies spatially with respect to one or more layers; ¶16 a method for performing azimuthal simultaneous elastic inversion; ¶25 perform simultaneous elastic inversion for HTI anisotropic media; ¶60 takes azimuthal anisotropy information )
for each source-receiver pair depending on an azimuth angle difference, ω-φ, wherein ω is an azimuth angle of the source-receiver pair and φ is an azimuth angle of an HTI symmetry axis, (¶2 data based on a transversely isotropic model with a horizontal axis of symmetry (HTI anisotropy); ¶10  the present disclosure allows each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis; ¶13 the Bond transformation, which then applied to the HTI stiffness matrix to rotate the isotropy symmetry plane; ¶51 ψsym: represents the clockwise angle between the Symmetry axis and the x-axis. For non-rotated HTI media ψsym=0; ¶16 seismic data obtained for a subterranean formation... wherein the reflectivity series includes anisotropy properties of said formation; see also the equation of Ruger which is uses an angle equivalent to the claimed ω-φ term)
to generate reference anisotropic azimuthal seismic data based on the earth elastic parameter data and the earth anisotropy parameter data by taking into consideration the HTI anisotropic medium; (¶2 data based on a transversely isotropic model with a horizontal axis of symmetry (HTI anisotropy); 
wherein the transfer functions are improved iteratively until substantially matching reference anisotropic azimuthal seismic data; (¶15 In other embodiments, the iteration is performed on all azimuthal-incidence angle stacks simultaneously such that data misfit is minimized and avoid penalties in the regularization term;  ¶60 takes azimuthal anisotropy information; examiner notes that when Downton's azimuthal anisotropy data is applied to Van Riel, Van Riel's reference data then becomes azimuthal data (as does the non-reference data) in the overall combination, and that the iteration of Van Riel then falls within the scope of the claim language.  Downton teaches towards this, as it already discloses iteration of azimuthal data to convergence - when combined with Van Riel, Van Riel's iteration to match to the reference data is an obvious modification of this iteration, and the azimuthal data becomes obvious to utilize in that iterative process.)
applying the anisotropic elastic parameter data in at least one seismic processing method to generate an image of the area of interest that agrees with the seismic data; and (¶108 As seen, FIG. 6 is generally the display of the analyzed results of seismic data using one of the embodiments of this disclosure. It is a map view of the subterranean formation at specific depth or time where the vertical axis is time or depth; examiner notes that absent further definition in the claim of the relationship 
determining whether a […] deposit is present in the area of interest based on the image. (¶6 The outputs from the inversions of the embodiments of the present disclosure contain estimates of the elastic stiffnesses (velocities and anisotropic parameters) that can be used to predict lithology, porosity and the fluid content of the subsurface, as well as in predictions of intensity and orientation of fractures in subterranean formations.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI medium application of the inversion of Downton to the processing methods of Van Riel, in order to improve the functioning of the system by enabling improved techniques for analyzing seismic data (Downton, abstract) in a broader range of media.
Ruger teaches:
using a three-term expansion of a plane reflection coefficient function relative to an incident angle ϑ, the expansion preserving a dependency of the azimuth angle difference ω-φ, (Knowledge of the polarizations and phase velocities allows us to set up the perturbation equations for the reflection and transmission coefficients of the waves scattered at HTI/HTI interfaces with the same orientation of the symmetry axis above and below the interface.  From the derivation shown in Appendix B, it follows that the compressional plane-wave reflection coefficient has the following dependence on the incidence (polar) and azimuthal phase angles: ... Eq. 5; Examiner notes the equation appears to be the three term expansion referenced as that used by the instant application in ¶42 of the instant applications specification (though some variables have different names such as i of the reference corresponding to theta of the instant application).  Further, the section in ¶42 of the instant application appears to constitute applicant admitted prior art that would fall within the broadest reasonable interpretation of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI reflection calculations of Ruger to the processing methods of Van Riel as modified by Downton, in order to enable fracture detection to function on observations made at arbitrary azimuth (Ruger p.936 col 1 ¶4).
Fatti teaches:
assessing hydrocarbon deposits in the area of interest using the image. (p.1363, col 1 ¶2, the presence of gas is indicated on the Geostack-processed data by bright fluid factor reflections at the top and base of the gas reservoir sand stone.  The spatial extent of the bright reflections corresponds roughly to the outline of the gas field...)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the image analysis of Fatti to the mapping of Van Riel in view of Downton, in order to produce robust hydrocarbon indicator sections (Fatti, p.1363, col 1, ¶1), thereby enhancing the industrial applicability of the system.

Regarding Claim 11:
Van Riel teaches:
a source and receivers operated to...the seismic data including seismic amplitude-versus-time records in the seismic data corresponding to source-receiver pairs; (¶15 seismic data that contains amplitude information as a function of the offset between sources and receivers, referred to as AVO (Amplitude Versus Offset) data; ¶64 t is noted that such representations allow for specification of the vertical location in terms of seismic travel time)

to obtain earth anisotropy parameter data from the area of interest, and (¶60 obtaining the earth elastic parameter data and the earth anisotropy parameter data, respectively, for an object of interest)
to generate reference anisotropic [[…]] seismic data based on the earth elastic parameter data and the earth anisotropy parameter data (¶59 iterative procedure can also be readily followed to obtain the appropriate values for the transform parameters; claim 33, (c) generating synthetic anisotropic seismic amplitude reference data using an anisotropic forward modeling method … (f) comparing the anisotropic seismic amplitude data synthesized with the isotropic modeling of step (e) with the reference anisotropic seismic amplitude data of step (c) ... (g) repeating steps (e) and (f) with at least one modified transform parameter until a satisfactory match is obtained)
to develop transform functions that convert the earth elastic parameter data into anisotropic elastic parameter data, (¶63 applying appropriate transform functions that convert the earth elastic parameter data and earth anisotropy parameter data to the anisotropic elastic parameter data)
based on the earth anisotropy parameter data; (¶60 transforming the earth elastic parameter data based on the earth anisotropy parameter data to obtain anisotropic elastic parameter data)
the transfer functions being improved iteratively until substantially matching reference anisotropic [[…]] seismic data; (¶59 iterative procedure can also be readily followed to obtain the appropriate values for the transform parameters; claim 33, (c) generating synthetic anisotropic seismic amplitude reference data using an anisotropic forward modeling method … (f) comparing the anisotropic seismic amplitude data synthesized with the isotropic modeling of step (e) with the 
and to apply said transform functions to the earth elastic parameter data to obtain said anisotropic elastic parameter data; and (¶60 transforming the earth elastic parameter data based on the earth anisotropy parameter data to obtain anisotropic elastic parameter data)
Van Riel does not teach in particular:
acquire for an area of interest that includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics,
for each source-receiver pair, [[…]], an azimuth angle difference ω-φ, wherein ω is an azimuth angle of the source-receiver pair and φ is an azimuth angle of an HTI symmetry axis,
using a three-term expansion of a plane reflection coefficient function relative to an incident angle ϑ, the expansion preserving a dependency of the azimuth angle difference ω-φ,
wherein the transfer functions are improved iteratively until substantially matching reference anisotropic azimuthal seismic data;
wherein the at least one processor is further configured to apply the anisotropic elastic parameter data in at least one seismic processing method to generate an image of the area of interest that agrees with the seismic data.
assessing hydrocarbon deposits in the area of interest using the image.
Downton teaches:
acquire for an area of interest that includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics, (¶10 each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis;  determining a HTI stiffness matrix from seismic data; ¶12 the HTI stiffness matrix varies spatially with respect to one or more layers; ¶16 a method for performing 
for each source-receiver pair, [[…]], an azimuth angle difference ω-φ, wherein ω is an azimuth angle of the source-receiver pair and φ is an azimuth angle of an HTI symmetry axis, (¶2 data based on a transversely isotropic model with a horizontal axis of symmetry (HTI anisotropy); ¶10  the present disclosure allows each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis; ¶13 the Bond transformation, which then applied to the HTI stiffness matrix to rotate the isotropy symmetry plane; ¶51 ψsym: represents the clockwise angle between the Symmetry axis and the x-axis. For non-rotated HTI media ψsym=0; ¶16 seismic data obtained for a subterranean formation... wherein the reflectivity series includes anisotropy properties of said formation; see also the equation of Ruger which is uses an angle equivalent to the claimed ω-φ term)
to generate reference anisotropic azimuthal seismic data based on the earth elastic parameter data and the earth anisotropy parameter data by taking into consideration the HTI anisotropic medium; (¶2 data based on a transversely isotropic model with a horizontal axis of symmetry (HTI anisotropy); ¶15 In other embodiments, the iteration is performed on all azimuthal-incidence angle stacks simultaneously such that data misfit is minimized and avoid penalties in the regularization term;  ¶60 takes azimuthal anisotropy information; examiner notes that when Downton's azimuthal HTI anisotropy data is applied to Van Riel, Van Riel's reference data then becomes azimuthal HTI data (as does the non-reference data) in the overall combination, and that the iteration of Van Riel then falls within the scope of the claim language.  Downton teaches towards this, as it already discloses HTI data and iteration of azimuthal data to convergence - when combined with Van Riel, Van Riel's iteration to match to the reference data is an obvious modification of this iteration, and the azimuthal data becomes obvious to utilize in that iterative process.)

wherein the at least one processor is further configured to apply the anisotropic elastic parameter data in at least one seismic processing method to generate an image of the area of interest that agrees with the seismic data. (¶108 As seen, FIG. 6 is generally the display of the analyzed results of seismic data using one of the embodiments of this disclosure. It is a map view of the subterranean formation at specific depth or time where the vertical axis is time or depth; examiner notes that absent further definition in the claim of the relationship meant by "agrees with," the broadest reasonable interpretation would include the mapping disclosed by the reference.)
determining whether a […] deposit is present in the area of interest based on the image. (¶6 The outputs from the inversions of the embodiments of the present disclosure contain estimates of the elastic stiffnesses (velocities and anisotropic parameters) that can be used to predict lithology, porosity and the fluid content of the subsurface, as well as in predictions of intensity and orientation of fractures in subterranean formations.)
determining whether a […] deposit is present in the area of interest based on the image. (¶6 The outputs from the inversions of the embodiments of the present disclosure contain estimates of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI medium application of the inversion of Downton to the processing methods of Van Riel, in order to improve the functioning of the system by enabling improved techniques for analyzing seismic data (Downton, abstract) in a broader range of media.
Ruger teaches:
using a three-term expansion of a plane reflection coefficient function relative to an incident angle ϑ, the expansion preserving a dependency of the azimuth angle difference ω-φ, (Knowledge of the polarizations and phase velocities allows us to set up the perturbation equations for the reflection and transmission coefficients of the waves scattered at HTI/HTI interfaces with the same orientation of the symmetry axis above and below the interface.  From the derivation shown in Appendix B, it follows that the compressional plane-wave reflection coefficient has the following dependence on the incidence (polar) and azimuthal phase angles: ... Eq. 5; Examiner notes the equation appears to be the three term expansion referenced as that used by the instant application in ¶42 of the instant applications specification (though some variables have different names such as i of the reference corresponding to theta of the instant application).  Further, the section in ¶42 of the instant application appears to constitute applicant admitted prior art that would fall within the broadest reasonable interpretation of the claim language, though the features of the Ruger reference alone are sufficient to fall within the claim language.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI reflection calculations of Ruger to the processing methods of Van Riel as modified 
Fatti teaches:
assessing hydrocarbon deposits in the area of interest using the image. (p.1363, col 1 ¶2, the presence of gas is indicated on the Geostack-processed data by bright fluid factor reflections at the top and base of the gas reservoir sand stone.  The spatial extent of the bright reflections corresponds roughly to the outline of the gas field...)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the image analysis of Fatti to the mapping of Van Riel in view of Downton, in order to produce robust hydrocarbon indicator sections (Fatti, p.1363, col 1, ¶1), thereby enhancing the industrial applicability of the system.

Regarding Claim 21:
Van Riel teaches:
using a source and receivers so that each seismic amplitude versus time record in the seismic data corresponds to a source-receiver pair; (¶15 seismic data that contains amplitude information as a function of the offset between sources and receivers, referred to as AVO (Amplitude Versus Offset) data; ¶64 t is noted that such representations allow for specification of the vertical location in terms of seismic travel time)
obtaining earth elastic parameter data associated with the area of interest, (¶60 obtaining the earth elastic parameter data and the earth anisotropy parameter data, respectively, for an object of interest)

the transfer functions being improved iteratively until substantially matching reference anisotropic [[…]] seismic data; (¶59 iterative procedure can also be readily followed to obtain the appropriate values for the transform parameters; claim 33, (c) generating synthetic anisotropic seismic amplitude reference data using an anisotropic forward modeling method … (f) comparing the anisotropic seismic amplitude data synthesized with the isotropic modeling of step (e) with the reference anisotropic seismic amplitude data of step (c) ... (g) repeating steps (e) and (f) with at least one modified transform parameter until a satisfactory match is obtained)
based on the earth anisotropy parameter data; (¶60 transforming the earth elastic parameter data based on the earth anisotropy parameter data to obtain anisotropic elastic parameter data)
obtaining earth anisotropy parameter data from the area of interest; and (¶60 obtaining the earth elastic parameter data and the earth anisotropy parameter data, respectively, for an object of interest)
to generate reference anisotropic [[…]] seismic data based on the earth elastic parameter data and the earth anisotropy parameter data (¶59 iterative procedure can also be readily followed to obtain the appropriate values for the transform parameters; claim 33, (c) generating synthetic anisotropic seismic amplitude reference data using an anisotropic forward modeling method … (f) comparing the anisotropic seismic amplitude data synthesized with the isotropic modeling of step (e) with the reference anisotropic seismic amplitude data of step (c) ... (g) repeating steps (e) and (f) with at least one modified transform parameter until a satisfactory match is obtained)

wherein the transforming of the elastic parameter data to the anisotropic elastic parameter data is obtained by integration of anisotropic elastic parameter contrasts. (¶76 Anisotropic elastic parameters can also be obtained by integration of the contrast expressions such as expression (2).)
Van Riel does not teach in particular:
acquiring seismic data for an area of interest that includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics,
for each source-receiver pair depending on an azimuth angle difference, ω-φ, wherein ω is an azimuth angle of the source-receiver pair and φ is an azimuth angle of an HTI symmetry axis,
using a three-term expansion of a plane reflection coefficient function relative to an incident angle ϑ, the expansion preserving a dependency of the azimuth angle difference ω-φ,
wherein the transfer functions are improved iteratively until substantially matching reference anisotropic azimuthal seismic data;
determining whether a […] deposit is present in the area of interest based on the image.
determining whether a hydrocarbon deposit is present in the area of interest based on the image.
assessing hydrocarbon deposits in the area of interest using the image.
Downton teaches:
acquiring seismic data for an area of interest that includes a layer of an HTI anisotropic medium having azimuthal anisotropic characteristics, (¶10 each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis;  determining a HTI stiffness matrix from seismic data; ¶12 the HTI stiffness matrix varies spatially with respect to one or more layers; ¶16 a method for performing 
for each source-receiver pair depending on an azimuth angle difference, ω-φ, wherein ω is an azimuth angle of the source-receiver pair and φ is an azimuth angle of an HTI symmetry axis, (¶2 data based on a transversely isotropic model with a horizontal axis of symmetry (HTI anisotropy); ¶10  the present disclosure allows each calculated layer to be HTI anisotropic with an arbitrary rotation for the symmetry axis; ¶13 the Bond transformation, which then applied to the HTI stiffness matrix to rotate the isotropy symmetry plane; ¶51 ψsym: represents the clockwise angle between the Symmetry axis and the x-axis. For non-rotated HTI media ψsym=0; ¶16 seismic data obtained for a subterranean formation... wherein the reflectivity series includes anisotropy properties of said formation; see also the equation of Ruger which is uses an angle equivalent to the claimed ω-φ term)
to generate reference anisotropic azimuthal seismic data based on the earth elastic parameter data and the earth anisotropy parameter data by taking into consideration the HTI anisotropic medium; (¶2 data based on a transversely isotropic model with a horizontal axis of symmetry (HTI anisotropy); ¶15 In other embodiments, the iteration is performed on all azimuthal-incidence angle stacks simultaneously such that data misfit is minimized and avoid penalties in the regularization term;  ¶60 takes azimuthal anisotropy information; examiner notes that when Downton's azimuthal HTI anisotropy data is applied to Van Riel, Van Riel's reference data then becomes azimuthal HTI data (as does the non-reference data) in the overall combination, and that the iteration of Van Riel then falls within the scope of the claim language.  Downton teaches towards this, as it already discloses HTI data and iteration of azimuthal data to convergence - when combined with Van Riel, Van Riel's iteration to match to the reference data is an obvious modification of this iteration, and the azimuthal data becomes obvious to utilize in that iterative process.)

determining whether a […] deposit is present in the area of interest based on the image. (¶6 The outputs from the inversions of the embodiments of the present disclosure contain estimates of the elastic stiffnesses (velocities and anisotropic parameters) that can be used to predict lithology, porosity and the fluid content of the subsurface, as well as in predictions of intensity and orientation of fractures in subterranean formations.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI medium application of the inversion of Downton to the processing methods of Van Riel, in order to improve the functioning of the system by enabling improved techniques for analyzing seismic data (Downton, abstract) in a broader range of media.
Ruger teaches:
using a three-term expansion of a plane reflection coefficient function relative to an incident angle ϑ, the expansion preserving a dependency of the azimuth angle difference ω-φ, (Knowledge of the polarizations and phase velocities allows us to set up the perturbation equations for the reflection and transmission coefficients of the waves scattered at HTI/HTI interfaces with the same orientation of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the HTI reflection calculations of Ruger to the processing methods of Van Riel as modified by Downton, in order to enable fracture detection to function on observations made at arbitrary azimuth (Ruger p.936 col 1 ¶4).
Fatti teaches:
assessing hydrocarbon deposits in the area of interest using the image. (p.1363, col 1 ¶2, the presence of gas is indicated on the Geostack-processed data by bright fluid factor reflections at the top and base of the gas reservoir sand stone.  The spatial extent of the bright reflections corresponds roughly to the outline of the gas field...)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the image analysis of Fatti to the mapping of Van Riel in view of Downton, in order to produce robust hydrocarbon indicator sections (Fatti, p.1363, col 1, ¶1), thereby enhancing the industrial applicability of the system.

Regarding Claims 2 and 12:

the at least one seismic processing method is selected from a group including: (¶60  The anisotropic elastic parameter data may be applied to at least one of the following methods:)
i) an isotropic seismic modeling method, (¶60 isotropic seismic modeling method, an isotropic seismic analysis and interpretation method, an isotropic seismic wavelet estimation method, an isotropic seismic inversion method, or an isotropic method for analysis and interpretation of inversion results)
ii) an isotropic seismic analysis and interpretation method, (¶60 an isotropic seismic analysis and interpretation method)
iii) an isotropic seismic wavelet estimation method, (¶60 an isotropic seismic wavelet estimation method)
iv) an isotropic seismic inversion method, and (¶60 an isotropic seismic inversion method)
v) an isotropic method for analysis and interpretation of inversion results to produce processed anisotropic elastic parameter data. (¶60 an isotropic method for analysis and interpretation of inversion results)

Regarding Claims 3 and 13:
Van Riel teaches:
substituting the anisotropic elastic parameter data for isotropic elastic parameter data in the isotropic method for analysis and interpretation of inversion results. (¶61 substituting the anisotropic elastic parameter data...the synthesized anisotropic seismic data may be used in an isotropic seismic analysis and interpretation method for analysis and interpretation of anisotropic seismic data)

Regarding Claims 6 and 16:

the transform functions are E' = e.xr. d.yr. g.zr. E, (¶68-69, equation 5.)
wherein er, dr and gr are anisotropy relative contrast parameters, E' is an anisotropic elastic parameter, E is the corresponding elastic parameter and x, y and z are constants. (¶68-69, equation 5.)

Regarding Claims 7 and 17:
Van Riel teaches:
transforming elastic parameter data to anisotropic elastic parameter data is obtained by integration of anisotropic elastic parameter contrasts. (¶76 Anisotropic elastic parameters can also be obtained by integration of the contrast expressions such as expression (2).)

Regarding Claims 8 and 18:
Van Riel teaches:
the anisotropy parameter data are transformed to anisotropy relative contrast parameters such that relative contrasts of the transformed anisotropy parameters approximate the contrasts in the anisotropy parameter data. (¶50-51A close approximation can be obtained by approximating the contrast terms of the anisotropy parameters with new parameters that can be expressed as relative contrasts...A close approximation can be obtained by approximating the contrast terms of the anisotropy parameters with new parameters that can be expressed as relative contrasts)

Regarding Claims 9 and 19:
Van Riel teaches:
applying isotropic seismic modeling on the transformed anisotropic elastic parameter data to produce anisotropic seismic data, (¶60  transforming the earth elastic parameter data based on the 
the produced anisotropic seismic data being an approximation of seismic data obtained by anisotropic seismic modeling. (Abstract, an approximation to the anisotropic modeling of seismic amplitudes is obtained by the equivalent isotropic modeling with the anisotropic elastic parameters)

Regarding Claims 10 and 20:
Van Riel teaches:
substituting the anisotropic elastic parameter data for isotropic elastic parameter data in isotropic seismic modeling to produce the anisotropic seismic data. (¶61 substituting the anisotropic elastic parameter data in for the isotopic elastic parameters during isotopic seismic modeling method to synthesize anisotropic seismic data)

Regarding Claim 24:
Van Riel does not teach in particular:
wherein taking into consideration the HTI isotropic medium determines small contrasts between layers to depend on azimuth angle difference ω-φ
Ruger teaches:
wherein taking into consideration the HTI isotropic medium determines small contrasts between layers to depend on azimuth angle difference ω-φ (p.937, col 2, "the equation is linearized only in the small-contrast parameters and anisotropy coefficients"; examiner notes that equation 5 of the reference contains a term (third line) that is markedly similar to the small contrast expansion for HTI medium found in ¶50 of the instant application's specification, therefore falling within the broadest reasonable interpretation of the scope of the term “small contrasts”)
.

Claims 4, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Riel (US 2005/0090986 A1) in view of Downton (US 2011/0222370 A1, cited on applicant's IDS dated 31 March 2015), Ruger (A. Ruger; "Variation of P-wave reflectivity with offset and azimuth in anisotropic media"; GEOPHYSICS, SOCIETY OF EXPLORATION GEOPHYSICISTS, US Vol. 62, No. 3, XP002326797, May 1, 1998; pp.935-947., cited by applicant on the IDS dated 3/14/2017.), Fatti (Fatti, Jan L., et al. "Detection of gas in sandstone reservoirs using AVO analysis: A 3-D seismic case history using the Geostack technique." Geophysics 59.9 (1994): 1362-1376.  Cited by Applicant on the IDS dated 03/31/15.), and Koren (US 2008/0109168 A1).
Regarding Claims 4, 14, and 22:
Van Riel does not teach in particular:
the area of interest is imaged using a wide azimuth seismic acquisition technique to obtain said elastic parameter data and said anisotropic parameter data.
Koren teaches:
the area of interest is imaged using a wide azimuth seismic acquisition technique to obtain said elastic parameter data and said anisotropic parameter data. (¶41 full azimuth angle dependent seismic imaging using, for example, seismic data recorded through wide azimuth data acquisition...angle-dependent azimuthal anisotropy may be detected; ¶45 may be used, for example, for generating (e.g., creating and updating) anisotropic velocity models)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BIJAN MAPAR/Primary Examiner, Art Unit 2128